Citation Nr: 0425440	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  02-17 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for otitis media, to 
include a hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Law Clerk


INTRODUCTION

The veteran served on active duty from November 1955 to 
December 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision from 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.  

In December 2003, this case was previously before the Board.  
The Board remanded the issue of entitlement to service-
connected benefits and the RO has fully complied with the 
Board's Remand.  


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and the VA has made 
reasonable efforts to develop such evidence.  

2.  Documents associated with the enlistment physical 
examination include an EENT clinic examination where a 
history of recurrent right ear drainage was noted, the 
veteran was found not to be qualified for retention in 
service.   

3.  Post service medical records revealed the current medical 
findings of hearing loss many years after service.  

4.  There is no evidence to suggest that the preexisting 
otitis media with hearing underwent an increase in the 
underlying pathology during the veteran's short period of 
service.  


CONCLUSION OF LAW

The veteran's otitis media with hearing loss was not incurred 
in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.306 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), is applicable to this 
appeal.  This law redefines the obligations of VA with 
respect to the duty to assist; the duty to obtain medical 
opinion(s) where necessary; and it also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" mandate that notice 
precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice specifically 
complying with section 5103(a)/§ 3.159 because an initial AOJ 
adjudication had already occurred.  Instead, the veteran has 
the right on remand to VCAA content-complying notice and 
proper subsequent VA process.  For the reasons enumerated 
below, there is no indication that there is any prejudice to 
the veteran by the order of the events in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case, or to cause injury to the veteran.  As such, the Board 
concludes that any such error is harmless, and does not 
prohibit consideration of this matter on the merits.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Miles v. Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

The veteran's appeal stems from an initial unfavorable rating 
decision dated in February 2002.  VA received the veteran's 
claim for entitlement to service connection for hearing loss 
in April 2000.  The veteran was sent several correspondences, 
in April 2000, May 2000, June 2000, and December 2000 that 
explained the claims process, as it pertained to his claim 
for entitlement to service connection for hearing loss.  In 
May 2001 the veteran was sent a letter pertaining to the 
requirements of VCAA.  In November 2001, he was sent another 
correspondence that explained the claims process, as it 
pertained to his claim for entitlement to service connection 
for hearing loss.  By correspondence, dated in December 2001, 
the veteran was informed of VA's duty to assist.  In February 
2002, the veteran's claim for entitlement to service 
connection for hearing loss was denied and he was notified of 
the RO's denial.  The veteran filed a timely Notice of 
Disagreement, and in October 2002, the RO issued a Statement 
of the Case.  

In December 2003, the Board remanded the issue of entitlement 
to service connection for hearing loss for further 
development.  Thereafter, in May 2004, the veteran was sent a 
letter pertaining to the status of his claim, which explained 
to the veteran what was still required to substantiate his 
claim.  

The Board concludes that discussions as contained in the 
April 2000, May 2000, June 2000, December 2000, May 2001, 
November 2001 and December 2001 correspondences explaining 
the claims process, VA's duty to assist and VCAA; the October 
2002 Statement of the Case; and the May 2004 letter 
pertaining to the status of the veteran's claim have provided 
the veteran with the appropriate law and regulations.  

Factual Background

At the time of the veteran's physical examination upon 
reporting for recruit training, the veteran reported a 
history of ear trouble.  Further investigation revealed a 
history of chronic otitis media, with drum retraction and 
landmark distortion.  He was referred to the EENT clinic 
where a similar history was obtained.  It was noted that 
there was a very small amount of tympanic membrane remaining 
in the right ear.  His physical profile for hearing was noted 
to be a "4", with "1", being the best profile.  The 
veteran was found not to be qualified for retention in the 
Navy.  The Report of Board of Medical Survey, dated in 
December 1995, reported that on initial examination, at the 
Recruit Training Command, the veteran was found to have a 
chronic ear infection.  The physical examination was negative 
for any other problems related to the veteran's ears.  The 
Board concluded that the veteran did not meet the minimum 
standards for enlistment.

A private Auditory Test Record report, dated in May 1996, 
revealed that the veteran had moderate, mixed hearing loss in 
the left ear, and moderate to severe mixed hearing loss in 
the right ear.  Private medical records, dated from February 
1999 to August 2000, revealed that the veteran underwent a 
hearing evaluation in February 1999.  Objectively, a near-
total perforation of the right tympanic membrane was noted, 
while on the left, the tympanic membrane was retracted, but 
not pocket retraction of middle ear fluid was noted.  
Audiometric testing showed that the veteran had moderate 
mixed hearing loss in the right ear, and in the left ear, he 
had moderate to profound sensorineural loss.  Treatment 
records with later dates showed that the veteran used a 
hearing aid.   

VA Treatment records, with dates beginning in June 2000 and 
ending in March 2001, revealed that the veteran was seen for 
complaints of hearing loss.  These treatment records also 
show a diagnosis for hearing loss.  

The veteran submitted a statement in support of the claim, 
dated in December 2000, where he maintained that the hearing 
loss occurred in service, as he did not have any problems 
with his ears before he entered service.  He also indicated 
that he was required to take a test for employment and failed 
the test due to hearing loss.  Subsequently submitted 
statements reiterated the veteran's contentions.  

Thereafter, in September 2001, the veteran contacted a member 
of Congress and explained what was previously explained, 
namely, that he was entitled to service connection because he 
did not have hearing loss before he entered service and that 
he was unable to pass a test required for employment as a 
truck driver, due to hearing loss.  

Law and Regulations

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

There are medical principles so universally recognized as to 
constitute fact (clear and unmistakable proof ), and when in 
accordance with these principles existence of a disability 
prior to service is established, no additional or 
confirmatory evidence is necessary.  Consequently, with 
notation or discovery during service of such residual 
conditions, with no evidence of the pertinent antecedent 
active disease or injury during service, the conclusion must 
be that they preexisted service. Similarly, manifestation of 
lesions or symptoms of chronic disease from date of 
enlistment, or so close thereto that the disease could not 
have originated in so short a period will establish 
preservice existence thereof.  38 C.F.R. § 3.303 (2003).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such 
service, unless there is a specific finding that the 
increase in disability is due to the natural progress of the 
disease.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(A) (2003).

Analysis

The Board observes that the veteran's primary contention is 
that prior to entering service, he did not experience hearing 
loss.  The service medical records revealed that on physical 
examination, upon reporting to the Recruit Training Command, 
the veteran had a history of recurrent otitis media; however, 
there was no mention, notation, or inference suggesting 
hearing loss.  However, shortly after his entry into service, 
his hearing profile was noted to be a "4", with "1" being 
the best profile.

In the present case, there can be no dispute that the veteran 
experienced recurrent otitis media prior to service; the 
disorder was noted at the time of enlistment, and the veteran 
remained in service only for so long as it took the medical 
authorities to determine that the pre-existing disorder was 
of such severity that retention in service was not a 
possibility.  There is no indication the veteran experienced 
a superimposed illness or acoustic trauma during his 27 days 
of military service that would account for the hearing loss 
he suffers with at the present time.  Furthermore, there is 
no evidence to suggest that the otitis medica underwent an 
increase in the underlying pathology during his short period 
of service.

In conclusion, within days following his entry into service, 
the veteran's preexisting bilateral ear disorder was 
determined to be of such severity that he was discharged from 
service.  Furthermore, based on the evidence of record, the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  Therefore, aggravation of the 
preexisting disorder, to include the present hearing loss, 
may not be conceded.

The Board is aware that the veteran believes that his hearing 
loss was incurred in service; however, where a determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to provide evidence of visible symptoms, he is not 
competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

Under the circumstances of this case, the benefit of the 
doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  



ORDER

Entitlement to service connection for hearing loss is denied.  



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



